Citation Nr: 1725959	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent to December 7, 2015 and in excess of 30 percent thereafter for the service-connected chronic rotary subluxation of the scaphoid, left wrist (hereinafter "left wrist disability").

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran presented testimony before the Board in July 2013 by videoconference technology.  A transcript of the hearing has been obtained and associated with the record.

In September 2015, the Board remanded claims for service connection for Posttraumatic Stress Disorder (PTSD) and Depression for a statement of the case (SOC).  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter and instruct the RO that the issues remain pending in appellate status  (and requires further action (including issuance of an SOC).  By a December 2015 rating decision, the RO granted the Veteran entitlement to service connection for Depression.  The RO promulgated an SOC on the issue of entitlement to service connection for PTSD in September 2015.  There was no subsequent appeal submitted; thus, the Board does not currently have jurisdiction.  The Board points out in this regard that the Veteran was provided a blank VA Form 9 and appeals rights.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".  The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased rating for a left wrist disability includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

Additionally, a January 2017 remand requested additional development concerning the left wrist claim.  All required development has been completed and the case has been returned to the Board for further appellate adjudication.


FINDINGS OF FACT

1.  The Veteran is ambidextrous.

2.  The preponderance of the evidence indicates that prior to December 7, 2015 the Veteran did not have ankylosis during the relevant period.

3.  The preponderance of the evidence indicates that from December 7, 2015 the Veteran did not have ankylosis in any other position except favorable.

4.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to December 7, 2015 for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5212, 5213, 5214 (2016).

2.  The criteria for a rating in excess of 30 percent from December 7, 2015 for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5212, 5213, 5214 (2016).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2006 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA, and what evidence is needed to establish a disability rating and effective date.  

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, and post-service treatment records, hearing testimony, and examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and is aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there are additional relevant records to obtain and there is no additional notice that should be provided.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the veteran.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Regulations and Analysis

Wrist

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. § 4.45 (2016).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5214 applies to ankylosis of the wrist. Diagnostic Code 5214 provides the following ratings for a major extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation. Diagnostic Code 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.  Normal range of motion for the wrist is 80 degrees palmar flexion and 70 degrees dorsiflexion. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5215, a 10 percent disability rating is warranted where there is limitation of motion of the wrist of the major hand manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm. Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  This 10 percent rating is the maximum rating under this diagnostic code.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for increase in September 2006.  He has historically been rated utilizing Diagnostic Code 5215 for his left wrist.  In a December 2015 rating decision, the RO increased the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 5214, which provides for a 30 percent disability rating, effective December 7, 2015, for favorable ankyloses in 20 degrees to 30 degrees of dorsiflexion.

Turning to the evidence of record, a VA authorized examination dated August 2004 indicates that the Veteran is ambidextrous.  

The Veteran was afforded a VA authorized examination in December 2006.  The Veteran worked at Pacific Care as a Customer Service Representative; however, typing using his left hand resulted in severe pain within one hour.  Range of motion testing was palmar flexion to 45 degrees and dorsiflexion to 30 degrees.  

A March 2009 VA treatment note indicates full active range of motion except for extension dorsally which was 45 degrees.  In April 2009, imaging indicated mild radial carpal arthritis.

A January 2010 VA authorized examination indicates that the Veteran was working on claims at the Fresno VA Medical Center and that he could only type with his right hand; as his left started bothering him after fifteen minutes.  His ranges of motion were to 30 degrees of dorsiflexion and to 40 degrees of palmar flexion.  There was also a ganglion cysts found on examination which the examiner felt was evidence of further deterioration of the wrist condition.

In July 2013, the Veteran testified that his left wrist was "frozen" due to pain in the cold weather and that he felt that his left wrist disability had worsened.

A February 2014 hand surgery note indicates that flexion and extension of the left wrist was to 45 degrees.

In May 2014, the Veteran was afforded an additional examination.  The Veteran's left wrist palmar flexion was to 65 degrees with pain beginning at 50 degrees.  The left wrist dorsiflexion was to 55 degrees with pain beginning at 45 degrees.  There was an additional 15 degree loss in range of motion in all planes with repetitive motion due to pain.  The Veteran did not have ankylosis.  The Veteran's occupation was impacted in that he could not do heavy lifting.  The examiner additionally indicated that the Veteran did not have peripheral neuropathy or a superimposed left carpal tunnel syndrome, contradicting April 2010 electromyography findings.

In October 2015, the Veteran was afforded an additional VA authorized examination for his left wrist.  Ranges of motion included palmar flexion to 55 degrees and dorsiflexion to 60 degrees.  There was no ankylosis; the examiner indicated that pain less likely as not caused effective functional ankylosis.  The examiner indicated that carpal tunnel and peripheral neuropathy were not caused by the left wrist disability.

A December 2015 VA examination indicates that the Veteran had last worked in 2010 as a Veterans Service Officer.  On x-ray, the Veteran had a widening of the scapholunate interval, implying a prior rupture of the scapholunate ligament.  The examiner indicated that due to significant guarding, the true range of motion was unknown.  There was not functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  Due to the Veteran's left wrist, the Veteran was unable to work in any capacity that would require him to perform lifting, twisting, bending, carrying, gripping or typing with his left hand.

A January 2017 VA examination report indicates that the Veteran was unable to flex his left wrist in cold weather due to pain and that his wrist remained in the neutral position.  Palmar flexion was to 5 degrees and dorsiflexion was to 10 degrees.  There was limitation of motion due to pain noted on examination.  On flare-up and after repetitive motion, range of motion was at 0 degrees for palmar flexion and to 5 degrees dorsiflexion.  There was muscle atrophy and strength was at one out of five.

A January 2017 VA medical opinion indicates that due to pain of the left wrist, the Veteran has functional ankylosis of the left wrist maintained in a neutral position, zero degrees.  Also, the Veteran would not be able to perform any employment which would require use of both hands in order to perform the job.  The Veteran had a limitation of the ability to lift and to grasp objects with the left hand/wrist which restricted his ability to work.

A February 2017 VA neurologist opinion indicates that none of the Veteran's nerve conditions are related to a left wrist disability, noting that diabetes was diagnosed in 2012.

The Board finds that the preponderance of the evidence indicates that for the period prior to December 7, 2015, a disability rating greater than 10 percent is not warranted for the Veteran's left wrist disability.  In this regard, the Board notes that, the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5215, which only provides for a 10 percent rating regardless of the severity of the limitation of motion.  Notably, Diagnostic Code 5214 provides for a higher disability rating when ankylosis is shown.  However, at no point prior to December 7, 2015, has the evidence shown that the Veteran had ankylosis of the left wrist. Therefore, the Board finds that a rating in excess of 10 percent for the period prior to December 7, 2015 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

From December 7, 2015, the Board finds that a rating in excess of 30 percent for the Veteran's left wrist disability is not warranted.  There is no indication that the Veteran's left wrist is ankylosed unfavorably or in any degree of palmar flexion, or with ulnar or radial deviation.  Further, as the Veteran retains some degree of range of motion in his wrist, there is no indication he suffers from loss of use of his left hand.  Therefore, the Board finds that a rating in excess of 30 percent, from December 7, 2015, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Board notes that the additional limitation the Veteran experiences due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2016).  Additionally, the preponderance of the evidence is against a finding that the Veteran has neurological manifestations due to his left wrist disability.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of those already assigned for the Veteran's left wrist disability. 

In reaching the decision to deny an increased rating, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this component of the claim because the preponderance of the evidence is against the claim.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran contends that he is unemployable due to his service-connected disabilities.

From December 7, 2015, the Veteran's disabilities warranted a 70 percent rating.  As of that date, he was compensated for depression as 30 percent disabling; a left wrist disability at 30 percent disabling; bilateral pes cavus as 30 percent disabling; tinnitus at 10 percent disabling; and noncompensably for left wrist scarring and hearing loss.  The Board notes that the Veteran's depression is secondary to his left wrist disability, thus constituting one disability for TDIU purposes.  Thus, he currently meets the specific percentage requirements of 38 C.F.R. § 4.16(a) from that date.  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran's work history was related in the context of a February 2017 VA examination.  The Veteran was discharged from active service in 1980.  He worked for a cable company for 18 years, an insurance agent for 8 years, and at a VA hospital for 3 years till 2010.  

As indicated above in the consideration of 2017 VA examinations, medical professionals indicated that he could not work at any job that required use of both hands and that he was limited in lifting or grasping with the left hand which resulted in employment restrictions.

Thus, taking all of the evidence of record into consideration, the Board finds that the preponderance of the evidence indicates that the severity of the Veteran's service-connected disabilities, as described by VA examiners, warrants entitlement to TDIU.  


ORDER

Entitlement to an evaluation in excess of 10 percent to December 7, 2015 and in excess of 30 percent thereafter for the service-connected chronic rotary subluxation of the scaphoid, left wrist is denied.

Entitlement to a TDIU is allowed, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


